ACCEPTED
                                                                                      03-13-00768-CV
                                                                                             4021578
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  2/4/2015 2:48:01 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                                   No. 03-13-00768-CV
                                                                      FILED IN
                              IN THE COURT OF APPEALS          3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                     FOR THE 3RD JUDICIAL DISTRICT OF          2/4/2015 2:48:01 PM
                                                              TEXAS
                                                                 JEFFREY D. KYLE
                                                                       Clerk
                                      AT AUSTIN


                              RITA MARY GAUSE, Appellant

                                            V.

                              THOMAS X. GAUSE, Appellee


                                     Appealed from
                                the 155th District Court of
                                  Fayette County, Texas


                            UNOPPOSED MOTION TO FILE
                         FIRST AMENDED BRIEF OF APPELLEE


                                             MOORMAN TATE HALEY
                                              UPCHURCH & YATES, LLP

                                             By: STEVEN C. HALEY
                                                  State Bar No. 08741900
                                                  207 E. Main St./P.O. Box 1808
                                                  Brenham, Texas 77834-1808
                                                  Telephone: (979) 836-5664
                                                  Telecopier: (979) 830-0913
                                                  shaley@moormantate.com

                                             Attorney for Appellee,
                                             THOMAS X. GAUSE



{19268.44142-00368395.DOCX}
                                  No. 03-13-00768-CV

                              IN THE COURT OF APPEALS

                    FOR THE 3RD JUDICIAL DISTRICT OF TEXAS

                                      AT AUSTIN


                              RITA MARY GAUSE, Appellant

                                            V.

                              THOMAS X. GAUSE, Appellee


                                     Appealed from
                                the 155th District Court of
                                  Fayette County, Texas


                            UNOPPOSED MOTION TO FILE
                         FIRST AMENDED BRIEF OF APPELLEE



TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

         Thomas X. Gause (Thomas), Appellee in this appeal and Plaintiff below,

respectfully files this, his Unopposed Motion to File First Amended Brief of

Appellee and in support of same would show this Court the following:

                                STATEMENT OF FACTS

        1.       Brief of Appellee. Thomas filed herein his Brief of Appellee on

February 2, 2015 (the "Appellee's Brief'). The Appellee's Brief contained a


{19268.44142-00368395.DOCX}                  1
spelling error of a Party erroneously referring to "Brendan Gause" as "Brandon

Gause".

         2.       Correction Desired. Appellant desires to correct error by a First

Amended Brief of Appellee.

         WHEREFORE, PREMISES CONSIDERED, Appellee prays that the Court

grant leave to file a First Amended Brief of Appellee.

                                         Respectfully submitted,

                                         MOORMAN TATE HALEY
                                          UPCHURCH & YATES, L.L.P.

                                         By: /s/ STEVEN C. HALEY
                                              STEVEN C. HALEY
                                              State Bar No. 08741900
                                              207 East Main
                                              P.O. Box 1808
                                              Brenham, Texas 77834-1808
                                              Telephone: (979) 836-5664
                                              Telecopier: (979) 830-0913
                                              shaley@moormantate.com.

                                         Attorneys for THOMAS X. GAUSE




{19268.44142-00368395.DOCX}                 2
                                CERTIFICATE OF SERVICE

      This is to certify that on the 4 day of February, 2015, a true and correct
copy of the foregoing Motion to File First Amended Brief of Appellee was mailed
by certified mail, return receipt requested and/or by facsimile and/or e-mail to the
following:

         James J. Elick
         7 N. Harris
         Bellville, Texas 77418
         jimelick@hotmail.com




                                                /s/ STEVEN C. HALEY
                                                    STEVEN C. HALEY




                              CERTIFICATE OF CONFERENCE

      This will certify that on February 4, 2015, I called counsel for the Appellant
regarding the Motion to File Amended Brief of Appellee. He had no opposition to
it.


                                                /s/ STEVEN C. HALEY
                                                    STEVEN C. HALEY




{19268.44142-00368395.DOCX)